The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            October 29, 2020

                               2020COA151

No. 19CA1162, Teran v. Regional Transportation District —
Government — Colorado Governmental Immunity Act —
Immunity and Partial Waiver

     A division of the court of appeals holds for the first time that,

under section 24-10-106(1)(a), C.R.S. 2019, a plaintiff need not

show that a public employee operating a motor vehicle acted

negligently in operating the motor vehicle for the waiver of sovereign

immunity for injuries “resulting from . . . [t]he operation of a motor

vehicle” to apply, provided that the plaintiff shows that the

operation of the motor vehicle was a cause of the injuries. Thus,

sovereign immunity did not bar plaintiff’s claim for injuries caused

by RTD’s negligent maintenance of the bus’s handrail, because she

demonstrated that her injuries resulted from the bus driver’s
sudden stop, even though the jury determined that the driver was

not negligent.

     We also hold that, to be entitled to prejudgment interest, a

plaintiff must specifically request interest in the complaint; a

generic request for “all allowable relief that is just and proper and

allowable under Colorado law” is insufficient.
COLORADO COURT OF APPEALS                                      2020COA151


Court of Appeals No. 19CA1162
City and County of Denver District Court No. 18CV32155
Honorable Elizabeth A. Starrs, Judge


Maria Teran,

Plaintiff-Appellee and Cross-Appellant,

v.

Regional Transportation District,

Defendant-Appellant and Cross-Appellee.


                    JUDGMENT AND ORDERS AFFIRMED

                                Division VII
                          Opinion by JUDGE TOW
                      Navarro and Lipinsky, JJ., concur

                         Announced October 29, 2020


Muhaisen and Muhaisen, LLC, Mark J. Malone, Wadi Muhaisen, Denver,
Colorado, for Plaintiff-Appellee and Cross-Appellant

James Stadler, Marisela D. Sandoval, Denver, Colorado, for Defendant-
Appellant and Cross-Appellee
¶1      Defendant, Regional Transportation District (RTD), appeals the

 trial court’s judgment entered for plaintiff, Maria Teran, on a jury

 verdict finding RTD negligent. RTD also appeals the trial court’s

 order denying its post-trial motions for relief from the judgment, in

 which it claimed RTD was entitled to immunity under the Colorado

 Governmental Immunity Act (CGIA), §§ 24-10-101 to -120, C.R.S.

 2019.

¶2      To resolve RTD’s appeal, we explore the breadth of the CGIA’s

 provision waiving immunity “in an action for injuries resulting from

 . . . [t]he operation of a motor vehicle.” § 24-10-106(1)(a), C.R.S.

 2019. In doing so, we conclude that Teran’s injuries “result[ed]

 from” an RTD driver’s sudden stop within the meaning of the

 provision, even though the driver’s actions may not have been the

 most direct cause of her injuries, because Teran claimed, in part,

 that (1) the handle she had been holding had been negligently

 maintained; and (2) the sudden stop dislodged the handle, leading

 to her fall. Because RTD’s immunity was thus waived under section

 24-10-106(1)(a), we affirm the trial court’s order denying RTD’s

 post-trial motions. We also affirm the trial court’s judgment against

 RTD.


                                    1
¶3    Teran cross-appeals the trial court’s order denying, in part,

 her motion to amend the judgment for costs and interest. We affirm

 the order.

                           I.   Background

¶4    In July 2016, Teran was a passenger on an RTD bus travelling

 eastbound on Evans Avenue in Denver. As the RTD bus was

 proceeding on its route, a vehicle suddenly, and apparently in

 violation of traffic laws, emerged from a cross street and began

 driving across Evans Avenue toward the left side of the bus. The

 bus driver slammed on the brakes, narrowly avoiding a collision

 and bringing the bus to an abrupt stop.

¶5    Teran, who was standing up and holding on to one of the bus’s

 handrails, fell when the bus driver suddenly stopped the bus. She

 claimed that the handrail she was holding came loose when the

 driver braked, and thus failed to prevent her from falling. Teran

 sustained injuries to her back and shoulder as a result of the fall.

¶6    Teran filed suit against the bus driver and RTD asserting two

 distinct claims of negligence. The first claim alleged that RTD was

 negligent in failing to properly maintain the handrail that Teran was

 using for support. The second claim alleged that the bus driver was


                                   2
 negligent in suddenly stopping the bus without warning. Teran’s

 second claim also asserted that RTD was liable for the bus driver’s

 negligence under a theory of respondeat superior.

¶7    Following a trial, the jury found that the bus driver had not

 acted negligently. However, as to Teran’s first claim, the jury found

 that RTD was negligent in maintaining the handrail and that RTD’s

 negligence had caused Teran’s injuries. Accordingly, the trial court

 entered a judgment in favor of Teran and against RTD for its

 negligent maintenance of the handrail.

¶8    RTD then filed two separate, but nearly identical, post-trial

 motions seeking relief from the judgment — one under C.R.C.P.

 12(h)(3) and one under C.R.C.P. 60(b)(3). Specifically, it argued in

 each motion that it was entitled to immunity under the CGIA, and

 thus the court lacked subject matter jurisdiction over Teran’s claim.

 The trial court, however, found that RTD’s negligent maintenance of

 the handrail constituted the “operation of a motor vehicle” and thus

 RTD’s immunity was waived under section 24-10-106(1)(a).

 Accordingly, it denied each of RTD’s motions.




                                   3
                      II.        RTD’s Post-Trial Motions

¶9      RTD maintains that it has immunity from Teran’s first claim

  under the CGIA. Thus, it argues, the court erred by denying its

  Rule 12(h)(3) and Rule 60(b)(3) motions challenging the court’s

  jurisdiction to hear the claim. We disagree.1

                            A.     Standard of Review

¶ 10    A motion to dismiss under Rule 12(h)(3) challenges whether a

  court has subject matter jurisdiction — a question of law. See, e.g.,

  Lee v. Banner Health, 214 P.3d 589, 594 (Colo. App. 2009) (“A trial

  court’s determination regarding subject matter jurisdiction is a

  question of law . . . subject to de novo review.”). Thus, where, as

  here, there are no factual disputes relevant to the issue of

  jurisdiction, we review a trial court’s ruling on a Rule 12(h)(3)

  motion de novo. See id.; see also Tulips Invs., LLC v. State ex rel.

  Suthers, 2015 CO 1, ¶ 11. We also review de novo a trial court’s

  ruling on a Rule 60(b)(3) motion. Oster v. Baack, 2015 COA 39, ¶

  11.




  1 Because both of RTD’s motions were premised on the same
  jurisdictional argument, we address the court’s denial of the
  motions under the same analysis.

                                         4
¶ 11   Additionally, whether the trial court erred by denying RTD’s

  post-trial motions turns on the interpretation of section

  24-10-106(1)(a), which we also review de novo. Robinson v. Ignacio

  Sch. Dist., 2014 COA 45, ¶ 8.

                           B.     Applicable Law

¶ 12   Under Rule 60(b)(3), “the court may relieve a party . . . from a

  final judgment . . . [if] the judgment is void.” As relevant here, “[a]

  judgment is void if the court lacked . . . subject matter jurisdiction

  over the cause of action.” Nickerson v. Network Sols., LLC, 2014 CO

  79, ¶ 9. Similarly, Rule 12(h)(3) requires that a court dismiss an

  action “[w]henever it appears by suggestion of the parties or

  otherwise that the court lacks jurisdiction of the subject matter.”

¶ 13   “[S]overeign immunity is a jurisdictional question, an absolute

  bar to suit, and prevents the court from maintaining subject matter

  jurisdiction over the suit.” Gallagher v. Bd. of Trs. for Univ. of N.

  Colo., 54 P.3d 386, 394 (Colo. 2002), abrogated on other grounds

  by Martinez v. Estate of Bleck, 2016 CO 58; see also Walton v. State,

  968 P.2d 636, 643 (Colo. 1998) (“Governmental immunity is an

  issue of subject matter jurisdiction.”). Hence, in support of its




                                      5
  post-trial motions, RTD sought to establish a lack of subject matter

  jurisdiction by claiming immunity under the CGIA.

¶ 14   The CGIA provides that “[a] public entity shall be immune

  from liability in all claims for injury which lie in tort . . . .”

  § 24-10-106(1). However, the CGIA’s grant of immunity is not

  without exception. Indeed, as pertinent here, “[s]overeign immunity

  is waived by a public entity in an action for injuries resulting from

  . . . [t]he operation of a motor vehicle, owned or leased by such

  public entity, by a public employee while in the course of

  employment.” § 24-10-106(1)(a). “Because the CGIA is in

  derogation of Colorado’s common law, the grant of immunity is to

  be strictly construed against the public entity, and the waiver

  provisions are to be deferentially construed in favor of victims.”

  Young v. Jefferson Cty. Sheriff, 2012 COA 185, ¶ 8; accord

  Corsentino v. Cordova, 4 P.3d 1082, 1086 (Colo. 2000) (courts

  should broadly interpret immunity waivers to favor victims);

  Springer v. City & Cty. of Denver, 13 P.3d 794, 798 (Colo. 2000)

  (same).




                                        6
                               C.      Analysis

¶ 15   To determine whether the trial court erred by denying RTD’s

  post-trial motions, we must examine whether RTD’s governmental

  immunity was waived under section 24-10-106(1)(a) as to Teran’s

  first claim of negligence. We conclude that it was.

¶ 16   RTD argues that its negligent maintenance of the handrail

  cannot be construed as “the operation of a motor vehicle.”

  Accordingly, it argues, Teran’s injuries did not “result[] from” the

  operation of the bus. Moreover, RTD points out that Teran alleged

  that RTD itself, not a specific public employee, failed to maintain

  the handrail at issue. Thus, RTD contends that section

  24-10-106(1)(a) does not apply. But RTD, in our view, reads the

  statute too narrowly, ignoring that it was the bus driver’s sudden

  stop that led to Teran’s injuries.

¶ 17   First, RTD concedes, and we agree, that the bus driver’s

  sudden stop constituted “[t]he operation of a motor vehicle . . . by a

  public employee while in the course of employment.”

  § 24-10-106(1)(a); see Harris v. Reg’l Transp. Dist., 15 P.3d 782, 784

  (Colo. App. 2000) (interpreting “operation of a motor vehicle” as

  “actions of the operator related to physical control of the functions


                                       7
  of the motor vehicle”). Whether RTD’s immunity was waived, then,

  turns on whether Teran’s injuries can be said to have “result[ed]

  from” the sudden stop.

¶ 18   Section 24-10-106(1)(a) does not state that the operation of a

  motor vehicle must be the most direct, proximate, or only cause of

  an injury for immunity to be waived. Nor does it purport to limit

  the waiver of immunity to only those causes of action where

  negligent operation of a vehicle is the basis of the claim. Rather, it

  states simply that, for immunity to be waived, an injury must

  “result[] from” the operation of a motor vehicle. Construing that

  language, as we must, broadly and deferentially in favor of victims,

  see Young, ¶ 8, we conclude that section 24-10-106(1)(a) may waive

  immunity even where, as here, the operation of a motor vehicle is

  neither the most direct cause of an injury nor the basis for the

  cause of action. The pertinent question, to be addressed on a case

  by case basis, is simply whether an injury is sufficiently

  attributable to the operation of a motor vehicle to have “result[ed]

  from” it.

¶ 19   Our reading of the statute is supported by at least one other

  division of this court. In Harris, a division of this court rejected an


                                     8
  argument that there is no waiver of immunity under section

  24-10-106(1)(a) for injuries that result from a lack of maintenance.

  15 P.3d at 784-85. In doing so, the division noted, in dictum, that

  “if injuries otherwise result from the operation of a bus, even if the

  underlying cause may have been faulty maintenance, the waiver of

  immunity is applicable.” Id. at 785. In other words, the division in

  Harris suggested that where the operation of a motor vehicle is not

  the only, or even primary, cause of an injury, the waiver provision

  may still apply. Finding that scenario before us now, we agree with

  the Harris division’s interpretation of the statute.

¶ 20   We are mindful of the potential burden our interpretation may

  place on RTD to ensure that its buses are diligently maintained.

  But to hold differently would have consequences of equal import, as

  it would effectively allow RTD to escape liability wherever its lack of

  maintenance, rather than a bus driver’s action, is a primary cause

  of injury. And we reiterate that we are obligated to “broadly

  construe the CGIA provisions that waive immunity in the interest of

  compensating victims of governmental negligence.” Springer, 13

  P.3d at 798. We note, too, that a determination of the absence of




                                     9
  governmental immunity is not a finding of liability. Harris, 15 P.3d

  at 785.

¶ 21   We turn now to applying these principles to Teran’s negligence

  claim against RTD. True, the bus driver’s sudden stop may not

  have been as direct a cause of Teran’s injuries as RTD’s negligent

  maintenance of the handrail. Moreover, it was the lack of

  maintenance, not the bus driver’s actions in avoiding the collision,

  that was the negligent conduct on which RTD’s liability rested. But,

  as we have concluded above, neither of these facts bars the

  applicability of the waiver provision. And, in our view, Teran’s

  injuries were sufficiently traceable and connected to the driver’s

  sudden stop to have “result[ed] from” it within the meaning of the

  statute. Thus, because Teran’s claim sought damages for injuries

  resulting from the sudden stop, RTD’s immunity was waived under

  section 24-10-106(1)(a).

¶ 22   RTD argues, however, that because the jury found that the

  driver was not negligent and not a cause of Teran’s injuries, the

  injuries cannot be said to have resulted from the operation of the

  bus. But nothing in the language of section 24-10-106(1)(a)

  indicates that a driver must act negligently in the operation of a bus


                                    10
  for immunity to be waived. Rather, as noted above, the only

  requisite is that an injury “result[] from” the driver’s operation of

  the bus.2

¶ 23   Furthermore, as to the jury’s finding on causation, RTD

  mischaracterizes the jury’s answers to the interrogatories on the

  verdict form. The jury was asked: “Was the negligence, if any of the

  [driver], a cause of any of the injuries, damages or losses claimed by

  the plaintiff?” The jury, answering in the negative, determined only

  that the driver’s negligence was not a cause of Teran’s injuries. The

  jury did not specifically find, as RTD claims, that the driver’s

  operation of the vehicle was not a cause of Teran’s injuries.

¶ 24   In sum, RTD’s governmental immunity was waived under

  section 24-10-106(1)(a) as to Teran’s negligence claim against it.

  Thus, the CGIA did not confer immunity on RTD so as to deprive

  the trial court of subject matter jurisdiction over Teran’s claim.



  2Robinson v. Ignacio School District appears to suggest that
  immunity may be waived under section 24-10-106(1)(a), C.R.S.
  2019, only if an injury results from a driver’s tortious act. 2014
  COA 45, ¶ 20. To the extent it does so, we disagree. See Chavez v.
  Chavez, 2020 COA 70, ¶ 13 (“[D]ivisions [of the court of appeals] are
  not bound by the decisions of other divisions.”).


                                     11
  Accordingly, we discern no error in the court’s denial of RTD’s

  post-trial motions.3

                              III.   Jury Instructions

¶ 25   RTD contends that the trial court erred by rejecting three of its

  tendered jury instructions. We disagree.

                         A.      Additional Background

¶ 26   RTD proposed an instruction requiring that, to establish

  negligence, Teran must prove that (1) a dangerous condition existed

  on the bus which created an unreasonable risk of injury and (2)

  RTD was negligent for failing to use reasonable care in the

  maintenance of the bus. RTD also proposed instructions with the

  CGIA’s definitions of the terms “dangerous condition,” which

  includes a notice component, and “maintenance.”

¶ 27   The CGIA defines “dangerous condition” as

            either a physical condition of a facility or the
            use thereof that constitutes an unreasonable
            risk to the health or safety of the public, which

  3 The trial court determined that RTD’s immunity was waived under
  section 24-10-106(1)(a) because RTD’s negligent maintenance of the
  handrail was within the scope of “[t]he operation of a motor vehicle.”
  We make no judgment as to the trial court’s conclusion, and we
  affirm on other grounds. See Taylor v. Taylor, 2016 COA 100, ¶ 31
  (“An appellate court may . . . affirm on any ground supported by the
  record.”).

                                         12
            is known to exist or which in the exercise of
            reasonable care should have been known to
            exist and which condition is proximately
            caused by the negligent act or omission of the
            public entity or public employee in
            constructing or maintaining such facility.

  § 24-10-103(1.3), C.R.S. 2019.

¶ 28   As to “maintenance,” the CGIA defines the term as

            the act or omission of a public entity or public
            employee in keeping a facility in the same
            general state of repair or efficiency as initially
            constructed or in preserving a facility from
            decline or failure. “Maintenance” does not
            include any duty to upgrade, modernize,
            modify, or improve the design or construction
            of a facility.

  § 24-10-103(2.5).

¶ 29   The trial court rejected all three of RTD’s tendered

  instructions.4 Instead, it instructed the jury that to recover from

  RTD for her claim of negligence, Teran had to prove that (1) she was

  injured; (2) RTD was negligent in the maintenance of the handrail;




  4 Because RTD never filed its proposed instructions with the trial
  court (instead, apparently, emailing them to the court’s clerk), the
  precise language of each proffered instruction is absent from the
  appellate record. But Teran does not dispute RTD’s recollection of
  the instructions as stated in its opening brief. Thus, in addressing
  this issue, we accept RTD’s description of the proposed
  instructions.

                                    13
  and (3) RTD’s negligence was a cause of Teran’s injuries. The court

  defined negligence as “a failure to do an act which a reasonably

  careful person would do, or the doing of an act which a reasonably

  careful person would not do, under the same or similar

  circumstances to protect others from bodily injury.”

                           B.   Standard of Review

¶ 30   We review for abuse of discretion a trial court’s decision to

  reject a particular jury instruction. Danko v. Conyers, 2018 COA

  14, ¶ 54. “A trial court’s ruling on jury instructions is an abuse of

  discretion only when the ruling is manifestly arbitrary,

  unreasonable, or unfair.” Day v. Johnson, 255 P.3d 1064, 1067

  (Colo. 2011).

¶ 31   To the extent RTD suggests that the trial court failed in its

  duty to correctly instruct the jury on the governing law, see id., we

  review de novo whether the court’s instructions as a whole

  accurately did so. Id.

                           C.   Law and Analysis

¶ 32   First, RTD appears to contend that it was entitled to each of

  its tendered instructions simply because the court construed RTD’s

  maintenance of the handrail as the “operation of a motor vehicle,”


                                     14
  thereby waiving immunity under section 26-10-106(1)(a). But to

  the extent RTD suggests that finding alone entitled it to the

  tendered instructions, we disagree. As we have concluded above,

  RTD’s immunity was waived not necessarily because RTD’s

  maintenance constituted the “operation of a motor vehicle,” but

  because Teran’s injuries resulted from the bus driver’s sudden stop

  during the operation of the bus. Thus, insofar as RTD’s argument

  relies on a connection between its maintenance of the handrail and

  the applicability of the waiver provision, its reliance is misplaced.

¶ 33   Second, RTD argues that it was entitled to an instruction on

  negligence that mirrors the CGIA’s immunity waivers for physical

  conditions of public buildings and certain enumerated facilities.

  Specifically, RTD contends that the jury should have been

  instructed, as its tendered instructions proposed, that it could not

  find RTD negligent unless it found that the loose handrail

  constituted an unreasonable risk to the health and safety of the

  public and that RTD had notice of the condition. We are not

  persuaded.

¶ 34   As a preliminary matter, the CGIA generally concerns only

  whether a public entity is entitled to governmental immunity from a


                                     15
  specific claim — an issue of subject matter jurisdiction. See

  § 24-10-106(1). Should immunity be waived for a negligence claim

  against an entity such as RTD, and subject matter jurisdiction

  bestowed, the CGIA does not purport to define what standard of

  care should then apply — which is an issue concerning liability. In

  other words, whether a public entity is entitled to immunity and

  whether a public entity is liable under a theory of negligence are

  two separate considerations, with the CGIA governing the former

  but not the latter. See Springer, 13 P.3d at 803 (“[T]he purpose of

  the CGIA is to allow Colorado’s law of negligence to operate against

  governmental entities, except to the extent that it has barred suit

  against them.”). RTD appears to conflate the two.

¶ 35   Moreover, even assuming it would be proper to draw from the

  CGIA in crafting a negligence instruction where an entity’s

  immunity is waived under a CGIA provision, RTD’s instructions

  drew language from waiver provisions that were wholly inapplicable

  to Teran’s claim. Indeed, an RTD bus is neither a public building

  nor an enumerated facility in any CGIA provision waiving immunity

  for public facilities. See § 24-10-106(1). Furthermore, neither the

  term “maintenance” nor the term “dangerous condition” appear in


                                   16
  section 24-10-106(1)(a), the waiver provision relevant here. And the

  CGIA states that its definitions of those terms are applicable only as

  used in CGIA provisions. See § 24-10-103 (CGIA definitions apply

  “[a]s used in this article 10.”). We see no reason why having its

  immunity waived under one CGIA provision entitled RTD to an

  instruction mirroring other, inapplicable waiver provisions.

¶ 36   RTD further argues that failing to instruct the jury as it

  requested contravened legislative intent because it allowed the jury

  to find RTD liable regardless of whether it had notice of the loose

  handrail and whether the loose handrail was a “dangerous

  condition” under the CGIA. But whether RTD had notice of the

  condition was not rendered irrelevant to the jury’s determination of

  liability, as RTD suggests. Rather, whether RTD had notice fell

  under whether it had acted reasonably under the circumstances,

  which the jury was instructed to consider. Certainly, RTD was not

  held to a strict liability standard simply because there was no

  notice instruction modeled after the CGIA. Moreover, as noted

  above, the CGIA applied here only in determining the extent of

  RTD’s immunity, not its liability. Thus, we cannot see how a

  negligence instruction that did not draw on the CGIA’s “dangerous


                                    17
  condition” requirement found in an unrelated waiver provision

  contravened the legislature’s intent.

¶ 37   Finally, to the extent RTD suggests the trial court otherwise

  did not properly instruct the jury on the standard of care, we

  disagree. RTD cites to no authority, and we are aware of none in

  Colorado, that entitles a party in RTD’s position to a standard of

  care instruction other than that given by the trial court. Indeed,

  simply because Teran’s negligence claim concerned a maintenance

  issue did not compel an instruction on notice, as would a claim

  rooted in, for example, the Premises Liability Act. See, e.g.,

  Lombard v. Colo. Outdoor Educ. Ctr., Inc., 187 P.3d 565, 570-71

  (Colo. 2008).

¶ 38   In sum, we see no error in the trial court’s instruction on

  negligence. Nor, for the reasons articulated above, do we conclude

  that the trial court’s decision to reject RTD’s tendered instructions

  was manifestly unreasonable, arbitrary, or unfair. Thus, we discern

  no abuse of discretion. Day, 255 P.3d at 1067.

                       IV.   Prejudgment Interest

¶ 39   Teran cross-appeals, contending that the trial court erred by

  denying, in part, her motion to amend judgment for costs and


                                    18
  interest. Specifically, she argues that the trial court erroneously

  denied her request to amend the judgment against RTD to include

  prejudgment interest. We disagree.

¶ 40   Whether the trial court erred by denying Teran’s request turns

  on the interpretation of section 13-21-101(1), C.R.S. 2019, which

  we review de novo. Munoz v. Am. Family Mut. Ins. Co., 2018 CO 68,

  ¶ 9. That section provides that “[i]n all actions brought to recover

  damages for personal injuries . . . it is lawful for the plaintiff in the

  complaint to claim interest on the damages claimed from the date

  the action accrued.” § 13-21-101(1) (emphasis added).

¶ 41   Interpreting section 13-21-101(1), our supreme court held that

  “the plaintiff must claim . . . interest in the complaint” to be

  awarded prejudgment interest under the statute. Munoz, ¶ 11.

  Here, however, Teran did not specifically request prejudgment

  interest in her complaint. Rather, she simply requested “damages

  for injuries enumerated above and for all allowable relief that is just

  and proper and allowable under Colorado law.” Because the statute

  must be strictly construed, we agree with the trial court that

  Teran’s catchall prayer for relief was insufficient to satisfy the

  statute’s pleading requirement. See Sperry v. Field, 205 P.3d 365,


                                      19
  367 (Colo. 2009) (“Because an interest statute is in derogation of

  the common law, the language of the statute must be strictly

  construed by the court.”). Indeed, Teran cites to no case of binding

  authority, and we are aware of none, in which a plaintiff was

  awarded prejudgment interest without at least using the word

  “interest” in the complaint’s prayer for relief. Because, in our view,

  Teran failed to adequately claim interest in her complaint, we affirm

  the court’s denial of her request for prejudgment interest. See

  Munoz, ¶ 11.

                             V.   Conclusion

¶ 42   The trial court’s judgment in favor of Teran and against RTD is

  affirmed. The court’s orders denying RTD’s post-trial motions and

  Teran’s request for prejudgment interest are also affirmed.

       JUDGE NAVARRO and JUDGE LIPINSKY concur.




                                    20